RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2019-CA-1592-MR


PAUL V. BROOKS, MD                                                            APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                 ACTION NOS. 15-CI-004956 & 17-CI-0048591


KENTUCKY BOARD OF MEDICAL
LICENSURE                                                                       APPELLEE


                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

KRAMER, JUDGE: Paul Brooks appeals an order of the Jefferson Circuit Court

affirming a final order of indefinite restriction on his medical license issued by the




1
 Jefferson Circuit Court Case No. 17-CI-004859 relates to Brooks’ separate complaint for
violation of the Kentucky Open Meetings Act by the Kentucky Board of Medical
Licensure. Brooks does not argue any matter related to that action in this appeal.
Kentucky Board of Medical Licensure (“KBML”).2 After careful review, we

affirm.

                 At the outset, we note that Brooks’ brief is noncompliant in several

substantive ways. To begin, CR3 76.12(4)(c)(iv) requires

                  A “STATEMENT OF THE CASE” consisting of a
                 chronological summary of the facts and procedural
                 events necessary to an understanding of the issues
                 presented by the appeal, with ample references to the
                 specific pages of the record, or tape and digital counter
                 number in the case of untranscribed videotape or
                 audiotape recordings, or date and time in the case of all
                 other untranscribed electronic recordings, supporting
                 each of the statements narrated in the summary.

(Emphasis added).

                 Brooks’ Statement of the Case contains only one citation to the actual

record. That citation is to “CR 1-104,” which is in reference to his Petition for

Judicial Review. 4 It fails to cite to any specific page in that 100-plus-page

document for the Court’s reference. The only other citations to the factual basis

for his argument are references to exhibits he has attached to his brief. Brooks also

makes references to information in several depositions that were taken. Like his



2
 We note that the trial court also found that KBML did not violate the Kentucky Open Meetings
Act in its actions. Brooks does not specifically argue that ruling on appeal; hence, we shall not
address it herein.
3
    Kentucky Rule of Civil Procedure.
4
    His citation to CR 1-104 appears two to three times in his brief.

                                                  -2-
other “citations,” he does not cite to the record where to locate these depositions or

the specific references in the record where any statements he relies upon in these

depositions can be found. Rather, Brooks simply states in footnote six of his

opening brief that “[a] disc with these depositions was filed with the trial court.”

Citations to the exhibits in his appendix and filing a disc with depositions do not

fulfill the requirements of CR 76.12(4)(c)(iv) and are not citations to the official

record. Thus, Brooks has failed to comply with this rule in any meaningful way.

                 Even more troubling is the fact that Brooks argues “there is no

evidence and there is no administrative record.” This is a misrepresentation of the

record before us. The administrative record certified by KBML to the Jefferson

Circuit Court, which now appears before this Court, is over five hundred fifty

pages in length.5 Brooks also fails to cite to the administrative record at any point

in his brief to this Court.

                 Regarding preservation of error, at the beginning of the “Argument”

section of his brief to this Court, Brooks states, in accordance with CR

76.12(4)(c)(v), “[t]his argument was presented to the trial court by Brooks’

Memorandum (August 9, 2018; CR pages 348-412).” However, careful review of

the record before us shows that, while most of Brooks’ arguments are preserved in




5
    This is in addition to the record from the Jefferson Circuit Court.

                                                   -3-
the memorandum cited, his “procedural conundrum” argument is not, although the

argument appears elsewhere in the record before us.

            For years, the Court has been pointing out deficiencies in briefs and

the rationale and importance of adherence to the rules. Over ten years ago, a

member of the present panel eloquently wrote:

                   Compliance with [CR 76.12] permits a meaningful
            and efficient review by directing the reviewing court to
            the most important aspects of the appeal: what facts are
            important and where they can be found in the record;
            what legal reasoning supports the argument and where it
            can be found in jurisprudence; and where in the record
            the preceding court had an opportunity to correct its own
            error before the reviewing court considers the error itself.
            The parties, when acting pro se, or their attorneys who
            appear before us have typically spent considerable time,
            sometimes even years, creating and studying the record
            of their case. On the other hand, the record that arrives
            on the desk of the judges of the reviewing court is
            entirely unknown to them. To do justice, the reviewing
            court must become familiar with that record. To that end,
            appellate advocates must separate the chaff from the
            wheat and direct the court to those portions of the record
            which matter to their argument. When appellate
            advocates perform that role effectively, the quality of the
            opinion in their case is improved, Kentucky
            jurisprudence evolves more confidently, and the
            millstones of justice, while still grinding exceedingly
            fine, can grind a little faster.

                   But the rules are not only a matter of judicial
            convenience. They help assure the reviewing court that
            the arguments are intellectually and ethically honest.
            Adherence to those rules reduces the likelihood that the
            advocates will rely on red herrings and straw-men
            arguments—typically unsuccessful strategies. Adherence

                                        -4-
                enables opposing counsel to respond in a meaningful[]
                way to the arguments so that dispute about the issues on
                appeal is honed to a finer point.

Hallis v. Hallis, 328 S.W.3d 694, 696-97 (Ky. App. 2010) (footnote omitted)

(Acree, Presiding Judge).

                The Court has continued to attempt to educate parties and attorneys on

the importance of the rules and the pitfalls of failure to comply with them. The

Court recently addressed noncompliant briefing again in detail in Curty v. Norton

Healthcare, Inc., 561 S.W.3d 374 (Ky. App. 2018) (Nickell, Presiding Judge).6

Given the length at which the Court in Curty urged compliance with CR

76.12(4)(c), we quote the rationale for the rule and the Court’s warnings that

leniency should not be presumed.

                        CR 76.12(4)(c)[(v)] in providing that an appellate
                        brief’s contents must contain at the beginning of
                        each argument a reference to the record showing
                        whether the issue was preserved for review and in
                        what manner emphasizes the importance of the
                        firmly established rule that the trial court should
                        first be given the opportunity to rule on questions
                        before they are available for appellate review. It is
                        only to avert a manifest injustice that this court
                        will entertain an argument not presented to the trial
                        court. (citations omitted).

                Elwell v. Stone, 799 S.W.2d 46, 48 (Ky. App. 1990)
                (quoting Massie v. Persson, 729 S.W.2d 448, 452 (Ky.
                App. 1987)). We require a statement of preservation:


6
    Judge Nickell is now a Justice on the Kentucky Supreme Court.

                                               -5-
                  so that we, the reviewing Court, can be confident
                  the issue was properly presented to the trial court
                  and therefore, is appropriate for our consideration.
                  It also has a bearing on whether we employ the
                  recognized standard of review, or in the case of an
                  unpreserved error, whether palpable error review is
                  being requested and may be granted.

            Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

            ...

                   Failing to comply with the civil rules is an
            unnecessary risk the appellate advocate should not
            chance. Compliance with CR 76.12 is mandatory. See
            Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).
            Although noncompliance with CR 76.12 is not
            automatically fatal, we would be well within our
            discretion to strike Curty’s brief or dismiss her appeal for
            her attorney’s failure to comply. Elwell. While we have
            chosen not to impose such a harsh sanction, we strongly
            suggest counsel familiarize himself with the rules of
            appellate practice and caution counsel such latitude may
            not be extended in the future.

Curty, 561 S.W.3d at 377-78 (emphasis added).

            Two years have passed since the Curty opinion, and the brief

deficiencies have increased. In June of this year, Judge Acree again commented on

the volume of noncompliant briefs and wrote as follows:

                   This Court is weary of the need to render opinions
            such as this one, necessitated as they are by the failure of
            appellate advocates to follow rules of appellate advocacy.
            In just the last two years, at least one hundred and one
            (101) Kentucky appellate opinions were rendered in
            which an attorney’s carelessness made appellate rule
            violations an issue in his or her client’s case. The

                                        -6-
             prodigious number of attorneys appearing in Kentucky’s
             appellate courts lacking the skill, will, or interest in
             following procedural rules is growing. In 2005, only two
             (2) Kentucky opinions addressed appellate rules
             violations. In 2010, the number jumped to eleven (11).
             In 2015, the number rose slightly to fourteen (14). The
             average for the last two years is more than three times
             that. If this is not a crisis yet, it soon will be if trends do
             not reverse.

                    We will not reiterate all that has been said too
             many times before on this subject. If a lawyer is curious
             about the importance of these procedural rules or the
             practical reasons for following them, we recommend
             reading these opinions in chronological order:
             Commonwealth v. Roth, 567 S.W.3d 591 (Ky. 2019);
             Koester v. Koester, 569 S.W.3d 412 (Ky. App. 2019);
             Hallis v. Hallis, 328 S.W.3d 694 (Ky. App. 2010); Elwell
             v. Stone, 799 S.W.2d 46 (Ky. App. 1990).

Clark v. Workman, 604 S.W.3d 616, 616-18 (Ky. App. 2020) (footnotes omitted).

             There is no doubt that Brooks’ brief is deficient in several significant

ways. “Our options when an appellate advocate fails to abide by the rules are: (1)

to ignore the deficiency and proceed with the review; (2) to strike the brief or its

offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the brief

for manifest injustice only[.]” Hallis, 328 S.W.3d at 696 (citing Elwell, 799
S.W.2d at 47). While this Court has spent considerable time on this issue in this

opinion, the Court does note that a cursory review on Westlaw in regard to Brooks’

counsel does not reveal any prior warnings in regard to noncompliant briefing.

Although such is not required, the Court will take this into consideration and will


                                           -7-
not strike Brooks’ brief, this time. Rather, the Court will review the matter on the

merits, but it obviously cannot rely on any factual allegations that Brooks has made

that are not supported by citation to the official record. Counsel should heed this

warning and adhere to rules in the future because the leniency given herein may

not be extended again.

                       Factual and Procedural Background

             On December 9, 2010, Brooks’ paramour, K.S., died from a drug

overdose. Shortly thereafter, K.S.’s mother filed a grievance with KBML alleging

that K.S. went to Brooks for medical treatment and started dating him. Eventually,

the two moved in together. K.S.’s mother stated she believed Brooks was

responsible for K.S.’s death because, she alleged, he wrote prescriptions for pain

medications for K.S.; wrote prescriptions for pain medications to himself using

another doctor’s name and gave those medications to K.S.; wrote prescriptions for

K.S. using other patients’ names; and stole pain medications from his place of

employment for K.S. KBML began an investigation into the allegations. During

the investigation, the Drug Enforcement and Professional Practices Branch of the

Office of the Inspector General identified patterns of concern regarding Brooks’

prescription patterns in at least twenty patient files.

             KBML’s Inquiry Panel A reviewed the investigation and, as a result,

issued a complaint against Brooks’ medical license on September 2, 2011. The


                                           -8-
complaint charged Brooks with five separate counts of violations of KRS7 311.595.

The inquiry panel also issued an emergency order of suspension of Brooks’

medical license because it found probable cause to believe that his continued

practice of medicine would constitute a danger to the health, welfare, and safety of

his patients or the general public while the complaint was pending.8 Brooks did

not challenge the emergency order of suspension.

                Brooks also faced criminal charges in Montgomery and Jessamine

Counties, as well as a medical malpractice lawsuit filed by K.S.’s family. A

hearing on the complaint was scheduled by the hearing officer for March 6, 2012.

However, Brooks requested a continuance, arguing that it would be “prejudicial to

his interests to compel him to testify in the administrative hearing at a time which

proceeds [sic] the criminal trial in the same or similar matters.” Although KBML

initially argued the allegations contained in its complaint were separate and distinct

from any criminal matters, KBML eventually agreed to continue the hearing. The

hearing officer issued an order continuing the matter generally on February 29,

2012.

                In October 2013, Brooks’ criminal issues were still not resolved, and a

hearing on KBML’s complaint had not occurred. At that time, it was also over two


7
    Kentucky Revised Statute.
8
    See KRS 311.592(1).

                                           -9-
years since Brooks had engaged in the active practice of medicine. Pursuant to

KRS 311.604, KBML ordered Brooks to undergo a clinical skills assessment by

the Center for Personalized Education for Physicians (“CPEP”) in order to

determine whether he was competent to resume the practice of medicine.

However, prior to expiration of the twenty-day deadline to schedule the assessment

imposed by KBML, Brooks was incarcerated. Due to his circumstances, the

inquiry panel issued an amended order requiring Brooks to schedule the

assessment within twenty days of his release from custody. After his release,

Brooks contacted CPEP to inquire about costs but did not schedule the assessment.

Brooks submitted information to KBML regarding the cost of the assessment9 and

his current income. He argued that he was unable to afford the cost. In April

2014, after considering Brooks’ financial information and arguments, the inquiry

panel issued a second amended order which ordered Brooks to schedule the

clinical assessment within three months of the resolution of his criminal charges,

regardless of how the charges were resolved. Approximately one year later, the

criminal charges in both cases against Brooks were dismissed. However, he failed

to schedule the skills assessment as ordered and on August 26, 2015, the inquiry



9
  The clinical skills assessment was quoted to cost $9,950.00. The cost would increase, however,
if remedial education proved necessary. There are also travel expenses involved as the
assessment takes place in Colorado. Brooks repeatedly states that the assessment will cost at
least $25,000.00 in total, but he has failed to cite anything in the record in support of this
amount, nor have we found any support during our review.

                                             -10-
panel issued a default order of indefinite restriction for his failure to complete the

clinical skills assessment pursuant to KRS 311.604.

             Brooks timely petitioned the Jefferson Circuit Court for judicial

review of KBML’s order. The case languished as Brooks spent almost two years

arguing that he was entitled to additional discovery, including taking the deposition

of KBML’s legal counsel. Brooks also demanded an evidentiary hearing on the

original complaint before a hearing officer. The hearing officer denied the motion

for lack of jurisdiction because a final order of indefinite restriction had been

entered. The circuit court heard arguments on the merits of Brooks’ petition for

judicial review in April 2019 and affirmed KBML’s order of indefinite restriction

by order entered on June 26, 2019. Brooks filed a motion to alter, amend, or

vacate the order, which was denied. This appeal followed. Further facts will be

developed as necessary.

                                Standard of Review

             Generally, “[w]here the legislature has designated an administrative

agency to carry out a legislative policy by the exercise of discretionary judgment in

a specialized field, the courts do not have the authority to review the agency

decisions de novo.” Aubrey v. Office of Attorney General, 994 S.W.2d 516, 518

(Ky. App. 1998) (citation omitted). However, this appeal involves interpretation of

KRS 311.604. Statutory interpretation is a question of law, and this Court reviews


                                         -11-
it de novo. Workforce Development Cabinet v. Gaines, 276 S.W.3d 789, 792 (Ky.

2008).

                                            Analysis

               We begin by addressing the narrow scope of this appeal, which is an

issue of first impression for this Court. Despite Brooks’ attempts to distract and

complicate the issue with unsupported arguments regarding his criminal matters

and the charges contained in the original complaint (which became moot once

Brooks had not practiced medicine for longer than two years),10 the only issue

before this Court is whether KRS 311.604 requires an administrative hearing prior

to KBML issuing an order of indefinite restriction against Brooks’ medical license.

We conclude it does not.

               KRS 311.604 states:

               (1) When a hearing or inquiry panel receives information
                 that a physician has not been engaged in the active
                 practice of medicine for at least two (2) years, the panel
                 may order the physician to successfully complete a
                 board-approved clinical competency examination or a
                 board-approved clinical skills assessment program at
                 the expense of the physician. The panel shall review
                 the results of the examination or assessment and
                 determine whether the physician may resume the


10
  Without any basis in fact, Brooks contends that KBML “setup [sic] an Indictment of Dr.
Brooks . . . through the connivance of its agents[.]” However, the indefinite restriction against
his license was not based on any matter related to his criminal charges, nor was it based on any
charges contained in KBML’s original complaint. Rather, his license is restricted only because
he has not actively practiced medicine in over two years and has failed to schedule the clinical
skills assessment as the first necessary step to have his license reinstated.

                                               -12-
                 practice of medicine without undue risk or danger to
                 patients or the public.

              (2) Failure of a physician to successfully complete the
                clinical competency examination or the clinical skills
                assessment when directed shall constitute an admission
                that the physician is unable to practice medicine
                according to accepted and prevailing standards, unless
                the failure was due to circumstances beyond the control
                of the physician. The failure shall constitute a default
                and a final order may be entered without additional
                testimony or without presentation of additional
                evidence.

              (3) A physician whose license has been suspended,
                limited, restricted, or revoked under this section or
                KRS 311.595(8) shall be afforded an opportunity at
                reasonable intervals to demonstrate that he or she has
                the competency and skill to resume the practice of
                medicine.

              Brooks first argues to this Court what he perceives as a “procedural

conundrum.” He points to language in KRS 311.604(1), specifically, “[w]hen a

hearing or inquiry panel receives information that a physician has not been

engaged in the active practice of medicine for at least two (2) years . . . .”

(Emphasis added). Brooks contends that “receives information” is a report, and a

report is a grievance defined in KRS 311.550(13) as “any allegation in whatever

form alleging misconduct by a physician[.]” (Emphasis added).11 Brooks also



11
  Of course, the end result of a grievance, if the subsequent investigation reveals one or more
violations of KRS 311.595 and/or 311.597, is issuance of a complaint. If KBML amended its
original complaint to include violations of KRS 311.604, as Brooks urges, that would put him on

                                             -13-
argues that KBML is required to amend its initial complaint to include charges of

violation of KRS 311.604. We disagree with both assertions.

              In support of his arguments, Brooks delves into other provisions of

KRS Chapter 311 and administrative regulations12 that address physician

misconduct, but these arguments miss the mark. KRS 311.604 does not deal with

physician misconduct specifically. There are many reasons that a physician might

not practice medicine for at least two years that have nothing to do with

misconduct on the part of said physician. Therefore, both the other provisions of

KRS Chapter 311 and the administrative procedures pertinent to physician

misconduct cited by Brooks are inapplicable. We decline to interpret “receives

information” in KRS 311.604(1) as having the same meaning as “grievance” under

KRS 311.550(13). The language of KRS 311.604(1) unambiguously allows

KBML to order a physician to undergo a skills assessment without the filing of a

complaint13 if KBML receives information that a physician has not been engaged

in the active practice of medicine for at least two years.



the procedural pathway to the hearing he argues he is entitled to receive. See KRS 311.591 and
KRS Chapter 13B.
12
   We briefly note that Brooks argues Kentucky Administrative Regulation (“KAR”) 201 KAR
9:081 was promulgated under the heading “RELATES TO: KRS 218A.205, 311.530-311.620
AND 311.990[.]” This is incorrect. Although that heading can be found in a secondary source,
it is not the heading of the regulation as promulgated.
13
  “Complaint” is defined under KRS 311.550(15) as “a formal administrative pleading that sets
forth charges against a physician and commences a formal disciplinary proceeding[.]” “Charge”

                                             -14-
               Brooks next argues that the plain language of KRS 311.604(2)

requires an administrative hearing. Specifically, he points to the language in KRS

311.604(2) that states “a final order may be entered without additional testimony or

without presentation of additional evidence.” He asserts that the word “additional”

requires there must first be a hearing and presentation of testimony and evidence to

establish whether his failure to complete the assessment, which eventually

constituted a default under KRS 311.604(2), was due to circumstances beyond his

control. We disagree.

               The record before us refutes Brooks’ argument that he was not

permitted to present evidence regarding why he failed to complete the assessment.

The administrative record includes letters from Brooks’ counsel to KBML

explaining why he was unable to schedule the assessment (first due to

incarceration and then to cost). Further, the order of indefinite restriction states

that, in addition to other evidence, KBML considered

               e-mail correspondence from [Brooks’] counsel, dated
               December 13, 2013; [Brooks’] 2011 and 2012 tax return
               information; a statement from [Brooks] to his counsel
               regarding his income sources; a Commonwealth of
               Kentucky, Cabinet for Health and Family Services,
               Statement of Support Due, dated December 8, 2013; and
               e-mail correspondence between [Brooks], his counsel and
               [CPEP], dated February 3, 2014.


is defined under KRS 311.550(14) as “a specific allegation alleging a violation of a specified
provision of this chapter[.]”

                                              -15-
               The arguments and evidence presented by Brooks were considered by

KBML as demonstrated not only by the order of indefinite restriction, but also by

the fact that KBML twice extended the assessment scheduling deadline imposed on

Brooks. We hold that the plain language of KRS 311.604(2) does not mandate a

hearing in order for a physician to sufficiently demonstrate that he was unable to

complete the clinical skills assessment due to circumstances beyond his control.

Accordingly, there was no error.

               Finally, Brooks argues that the circuit court’s order affirming KBML

“is both clearly erroneous and portrays a [basic] misunderstanding of the

circumstances attendant to Brooks’ situation.” This is simply a repackaging of his

argument that he is entitled to a hearing to confront the allegations contained in the

original complaint14 –even though those allegations became moot after he had not

practiced medicine in two years– and to demonstrate that his failure to schedule the

assessment as ordered was due to circumstances beyond his control. Brooks points

to two passages in the circuit court’s order:

               Again, in terms of public protection, it is not
               unreasonable that physicians be able to continue to
               establish competency in their [field] before being allowed
               to practice. While Brooks may find this unfair, KRS

14
  Brooks again asserts, without any factual basis in the record, that KBML’s “agents were
deeply involved in causing the Indictments to be filed against Dr. Brooks [in] Jessamine and
Montgomery Counties. Further, the depositions would have shown a lack of merit to the overall
complaints made by [K.S.’s mother] and the lack of any merit at all to the allegations supplied to
[KBML] by its investigator, Douglas Wilson.”

                                              -16-
             311.604 provides that a physician may have their license
             revoked for failure to qualify as competent to practice
             medicine.

             ...

             While the KBML could grant a hearing on the issue of
             this specific evaluation, no information could be
             presented that would change the basic fact that Brooks
             had gone more than two years without practicing
             medicine.

             The circuit court agreed with KBML that Brooks’ financial situation

did not amount to “circumstances beyond his control.” For his part, Brooks argues

that he was unable to pay for the examination due to what he characterizes as

improper conduct by KBML and what he perceives as their role in the criminal

charges against him. We agree with the circuit court and KBML.

             At the time KBML issued its order of indefinite restriction, Brooks

had not practiced medicine in almost four years. The administrative delays came

at the request of Brooks because he did not wish to proceed with the administrative

hearing while his criminal actions were pending. KBML and the hearing officer

accommodated his requests for delays on the initial complaint. After more than

two years had passed, KBML again accommodated Brooks by repeatedly

extending the deadline for scheduling of his clinical skills assessment. He cannot

successfully argue around the fact that, no matter the results of any hearing he

asserts he is entitled to under KRS 311.604, he would be in the same position as he


                                        -17-
is now. Stated differently, even if Brooks could demonstrate that, at the time, the

reason he could not successfully complete the assessment was due to

circumstances beyond his control, it has now been over nine years since he has

practiced medicine. We decline to interpret KRS 311.604 in such a manner that

would require KBML to reinstate the license of a physician who has not practiced

medicine for more than nine years without requiring a clinical skills assessment.

We agree with KBML that its “primary goal, and its obligation to the public, is to

establish that [physicians in the Commonwealth are] competent to practice

medicine without undue risk to patients.”15 Even though his license has been

suspended under the statute, Brooks “shall be afforded an opportunity at

reasonable intervals to demonstrate that he [] has the competency and skill to

resume the practice of medicine.” KRS 311.604(3).16 As KBML argues, “the ball

is in Brooks’ court” at this point. We agree. KRS 311.604 in its present form was

in effect at the beginning of Brooks’ legal issues and at all times throughout all

litigation involving Brooks. He knew, should have known, or should have been




15
  KBML cites to Morgan v. Kentucky Board of Medical Licensure, No. 2004-CA-001609-MR,
2005 WL 1792198, at *4 (Ky. App. Jul. 29, 2005). Although unpublished, we agree with that
decision’s reasoning regarding the goal of KBML. See KRS 311.565 for specific powers and
functions of KBML.
16
  The order of indefinite restriction quotes KRS 311.604(3), but additionally states that “[t]he
Panel shall not consider any request by the licensee to resume the active practice of medicine
unless he has successfully completed a clinical skills assessment by [CPEP.]”

                                               -18-
counseled by his attorney what he risked in failing to comply with it. The ability to

pay for the assessment is, and always has been, within his control.

                                    Conclusion

             Although the language in KRS 311.604 does not prevent KBML from

affording a hearing to a physician regarding why he or she has not practiced

medicine in at least two years, a hearing is not required under the statute as argued

by Brooks. KRS 311.604 is unrelated to physician misconduct, which is governed

by other sections of KRS Chapter 311. Accordingly, we AFFIRM the Jefferson

Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

J. Fox Demoisey                            Leanne K. Diakov
Louisville, Kentucky                       Louisville, Kentucky




                                        -19-